DETAILED ACTION
This action is in response to claims filed 30 June, 2021 for application 17/001336 filed 24 August, 2020. Currently claims 1-6, 9-21, and 23-31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuri Eliezer (Reg No 63402) on 23 September, 2021.
The application has been amended as follows: 
Please see attached Examiner’s amendment.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 9-21, and 23-21 are considered allowable since, when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose or suggest the combination of limitations specified in the independent claims including at least:
From Independent claim 1:
detecting the at least one target object within the at least one frame by matching aspects of the at least one frame to aspects of the at least one target object profile; 
calculating a predicted geolocational direction of the detected at least one object: 
communicating target object detection data, wherein communicating the target object detection data comprises: 
transmitting the at least one frame along with 
tracking, based on the at least one frame and the annotations associated with the detected at least one target object, the detected at least one target object as it moves from the content stream to another content stream.

Prior art of record Ananthanarayanan et al. (Real-Time Video Analytics: The Killer App for Edge Computing) and Brust et al. (Towards Automated Visual Monitoring of Individual Gorillas in the Wild) disclose methods of tracking objects in video frames but do not teach, either alone or in combination, the specific limitations of the claims as now recited. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-6, 9-21, and 23-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/Primary Examiner, Art Unit 2122